DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
 The Examiner is VACATING the Final Office Action, mailed 12/24/2020 and a new Final Rejection is provided below. Claims 1-10 & 20-30 are pending and have been examined in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,077,742 B2 to Stevenson in view of US Patent Number 5,715,782 to Elder.

A) As per Claim 1, Stevenson teaches an air extractor manufacturing method (Stevenson: Figure 5), comprising: molding at least one flap (Stevenson: Figure 5, Item 14; Col. 8, lines 31-42) and a housing (Stevenson: Figure 5, Item 12; Col. 8, lines 31-42) of an air extractor, the housing having a first material composition and the at least one flap having a second, different material composition (Stevenson: Col. 7, lines 64-67).
Stevenson does not teach molding at least one flap in a sealed position against the housing.
However, Elder teaches molding at least one flap in a sealed position against the housing (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Elder with the motivation of being able to use the housing as part of the mold for the flap, thereby saving material costs of molds.

B) As per Claim 2, Stevenson in view of Elder teaches that molding the at least one flap such that the at least one flap is hingedly coupled to the housing (Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

C) As per Claim 3, Stevenson in view of Elder teaches that molding a seal about a perimeter of the housing (Stevenson: Figure 5, Item 16; Col. 8, lines 20-30).

 the housing is molded in a first shot, the seal is then molded in a second shot, and the at least one flap is then molded in a third shot (Stevenson: Figure 5, three shots for the three components, seal 16, flap, 14 & housing 12).

E) As per Claim 5, Stevenson in view of Elder teaches that the seal has a material composition that is different than the first and the second material compositions (Stevenson: Figure 5, Item 16; Col. 8, lines 20-30).

F) As per Claim 6, Stevenson in view of Elder teaches that the at least one flap is configured to move back and forth passively between the sealed position and a pressure releasing position Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

G) As per Claim 7, Stevenson in view of Elder teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figures 3-4, Item 14 opening and closing, thereby allowing air through in the open position).

H) As per Claim 8, Stevenson in view of Elder teaches that the at least one flap in the sealed position permits nominally no flow through the aperture (Stevenson: Figure 4, Item 14).


Claims 9 & 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2017/0022702 A1 to Heinrichs in view of US Patent Number 5,715,782 to Elder.

A) As per Claims 21 & 25, Heinrichs teaches a method (Heinrich: best shown in Figure 6), comprising: 

Heinrichs does not teach molding flap on the housing in a sealed position, the housing having a first material composition and the at least one flap having a second, different material composition, the molding including molding a portion of the at least one flap that circumferentially surrounds a pin of the housing.
However, Elder teaches molding flap on the housing in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42), the housing having a first material composition and the at least one flap having a second, different material composition (Elder: Col. 2, lines 17-20), the molding including molding a portion of the at least one flap that circumferentially surrounds a pin of the housing in combination with Heinrichs.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Heinrich by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Heinrich with these aforementioned teachings of Elder with the motivation of being able to form the entire system in a quick, cheap fashion capable of producing many such systems efficiently.

B) As per Claim 9, Heinrichs teaches a method (Heinrich: best shown in Figure 6), comprising: 
assembling at least one flap (Heinrichs: Figure 6, Item 128) in a sealed position against a housing (Heinrichs: Figures 4 & 6, Item 102) of the system,
that the at least one flap in the sealed position directly contacts the housing through at least one hinged connection (Heinrichs: Figure 5, Item 134 contacts 136 and bottom edge of damper contacts housing portion 160; Items 136 & 160 are on opposite sides of opening in housing) and directly contacts an edge of the housing, the at least one hinged connection and the edge of the housing on opposite sides of an opening within the housing, the at least one flap configured to rotate about the at least one hinged 
Heinrichs does not teach molding flap on the housing in a sealed position, the housing having a first material composition and the at least one flap having a second, different material composition.
However, Elder teaches molding flap on the housing in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42), the housing having a first material composition and the at least one flap having a second, different material composition (Elder: Col. 2, lines 17-20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Heinrich by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Heinrich with these aforementioned teachings of Elder with the motivation of being able to form the entire system in a quick, cheap fashion capable of producing many such systems efficiently.

C) As per Claim 20, Heinrichs in view of Elder teaches molding the at least one flap such that the at least one flap directly contacts the at least one hinged connection of the housing and directly contacts the edge of the housing along an interface (Heinrichs: Figure 5, bottom edge of Item 128 touches 160 to create seal; Paragraph 0019), the at least one hinged connection on an upper side of the at least one flap, the interface on a lower side of the at least one flap (Heinrich: best shown in Figure 5).

D) As per Claims 22, Heinrichs teaches a method (Heinrich: best shown in Figure 6), comprising: 
assembling at least one flap (Heinrichs: Figure 6, Item 128) in a sealed position against a housing (Heinrichs: Figures 4 & 6, Item 102) of the system,
that the at least one flap is configured to pivot about at least one pin of the housing between the sealed position and a flow permitting position (Heinrichs: Figure 5, Item 128 rotates about pin of housing 136).

However, Elder teaches molding flap on the housing in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42), the housing having a first material composition and the at least one flap having a second, different material composition (Elder: Col. 2, lines 17-20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Heinrich by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Heinrich with these aforementioned teachings of Elder with the motivation of being able to form the entire system in a quick, cheap fashion capable of producing many such systems efficiently.

E) As per Claim 23, Heinrichs teaches a method (Heinrich: best shown in Figure 6), comprising: 
assembling at least one flap (Heinrichs: Figure 6, Item 128) in a sealed position against a housing (Heinrichs: Figures 4 & 6, Item 102) of the system,
that no more than one side of the at least one flap is pivotably coupled to the housing (Heinrichs: Figure 5, only top side of Item 128 is pivotable coupled).
Heinrichs does not teach molding flap on the housing in a sealed position, the housing having a first material composition and the at least one flap having a second, different material composition.
However, Elder teaches molding flap on the housing in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42), the housing having a first material composition and the at least one flap having a second, different material composition (Elder: Col. 2, lines 17-20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Heinrich by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Heinrich with these aforementioned teachings 

F) As per Claim 24, Heinrichs in view of Elder teaches that the at least one side is an upper side (Heinrichs: Figure 5, only top side of Item 128 is pivotable coupled).

G) As per Claim 26, Heinrichs in view of Elder teaches that the portion of the at least one flap that circumferentially surrounds the pin provides a hinged connection, the at least one flap in the sealed position directly contacting the housing through the hinged connection and also directly contacting an edge of the housing, the at least one flap configured to rotate about the at least one hinged connection away from the edge of the housing when moved from the sealed position to a pressure releasing position (Heinrichs: Figure 5, flap portion 134 surrounds pin of housing 136 to allow rotation and contact with far edge of housing 160).

H) As per Claim 27, Heinrichs in view of Elder teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Heinrichs: Figure 5, Item 128 allows more airflow when open than closed), wherein the hinged connection and the edge of the housing are on opposite sides of an aperture within the housing (Heinrichs: Figure 5, Items 136 & 160 are on opposite sides of opening in housing).

I) As per Claim 28, Heinrichs in view of Elder teaches that the at least one hinged connection is above the aperture and the edge is below the aperture (Heinrichs: Figure 5, Items 136 & 160 are on opposite sides of opening in housing).

J) As per Claim 29, Heinrichs in view of Elder teaches that the at least one flap is configured to pivot about at least one pin of the housing between the sealed position and a flow permitting position (Heinrichs: Figure 5, Item 128 rotates about pin of housing 136).

 the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Heinrichs: Figure 5, Item 128 allows more airflow when open than closed), wherein the pin is above the aperture (Heinrichs: Figure 5, item 136 is above aperture).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB191115926A to Barclay in view of Elder.

A) As per Claim 10, Barclay teaches a method, comprising: 
assembling at least one flap in a sealed position against a housing of the system (Barclay: Figure 1, Item I is flap is sealed against housing E),
wherein the at least one flap includes an enlarged area on a first side of the housing and a primary portion of the at least one flap on an opposite, second side of the housing, the enlarged area having a cross-section that is thicker than a cross-section of the at least one flap on the second side of the housing, the enlarged area configured to move downward when the primary portion moves upward, the enlarged area configured to move upward when the primary portion moves downward (Barclay: Figure 1, enlarged area P is on opposite side of E from I and moves in opposite direction to I when pivoting around N).
Barclay does not teach molding at least one flap in a sealed position against a housing of the system, the housing having a first material composition and the at least one flap having a second, different material composition.
However, Elder teaches that molding flap on the housing in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42), the housing having a first material composition and the at least one flap having a second, different material composition (Elder: Col. 2, lines 17-20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Barclay by molding the housing first and subsequently the flap in a closed position against the housing, as taught by Elder, with a reasonable expectation of success of .

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-10 & 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts that the modification of Stevenson with the teachings of Elder would not work due to the shrinking of the flap without the mold of the housing and therefore the combination is non-obvious. The Examiner respectfully disagrees. One of ordinary skill in the art with the teachings of Elder would understand how to mold flap of Stevenson into the housing while mitigating shrinkage (Elder: Col. 4, lines 2-6) in such a manner as to provide the necessary seal of the flap (Elder: Col. 4, lines 58-61). Therefore, the combination is proper and the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762